Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 09/18/2019 has been considered. 

Drawings
3.	Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
4.	Applicant’s election without traverse of 1 – 18 in the reply filed on 04/19/2021 is acknowledged.
This application would be in condition for allowance except for the presence of claim 19 directed to non-elected without traverse.  Accordingly, claim 1 been cancelled.

Allowable Subject Matter
5.	Claims 1 – 18 would be allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Group claims 1, 3, 5, 6 – 18 and group 2, 4 6 would be are allowed.
claims 1, 3, 5, 6 – 18 because none prior art disclose a fourth nitride semiconductor layer (9) between the third nitride semiconductor layer and the drain electrode and the fourth nitride semiconductor layer containing a p-type second impurity, wherein an average carrier concentration of the fourth nitride semiconductor layer is lower than an average carrier concentration of the third nitride semiconductor layer as recited in the independent claim 1 (group claims: 1, 3, 5, 6 – 18 ); 
and 
 a fourth nitride semiconductor layer between the third nitride semiconductor layer and the drain electrode, the fourth nitride semiconductor layer containing a p-type second impurity, wherein a film thickness of the fourth nitride semiconductor layer is less than a film thickness of the third nitride semiconductor layer  as recited in the independent claim 2 (group 2, 4 and 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 8, 2021